Powell, J.
Where there is no question of law presented in a certiorari, other than that the verdict rendered by the jury in a justice’s court was without evidence to support it, and it appears that the verdict so rendered is without evidence to support it, and that it is the second concurrent finding in the plaintiff’s favor under a similar state of facts, it is not error for the judge of the superior court, on the hearing of the cer- . tiorari, to sustain the certiorari, with direction that, if the evidence be substantially the same on the next trial, a verdict for the defendant shall be rendered. Porterfield v. Thompson, 4 Ga. App. 524 (61 S. E. 1055); Civil Code (1910), § 5201. Judgment affirmed.